DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 18, 2019, June 29, 2020, August 17, 2020 and June 8, 2021 were filed on and after the mailing date of the Application on March 18, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on March 18, 2019.  These drawings are accepted.

Specification
The attempt to incorporate subject matter into this application by reference to U.S. Patent Application No.    , entitled "Distributed Aperture Automotive Radar System," by inventors Ryan H. Wu and Arunesh Roy, Attorney Docket No. 82127206US01, and U.S. Patent Application No.    , entitled "Distributed Aperture Automotive Radar System with , is ineffective because it does not contain proper reference identifying the incorporated unpublished U.S. Applications.

The disclosure is objected to because of the following informalities: 
Paragraph [0001] reads: “U.S. Patent Application No.    , entitled "Distributed Aperture Automotive Radar System," by inventors Ryan H. Wu and Arunesh Roy, Attorney Docket No.82127206US01, filed on even date herewith, describes exemplary methods and systems and is incorporated by reference in its entirety.” -is missing the Application number should read: “U.S. Patent Application No. 16356764, entitled "Distributed Aperture Automotive Radar System," by inventors Ryan H. Wu and Arunesh Roy, Attorney Docket No.82127206US01, filed on even date herewith, describes exemplary methods and systems and is incorporated by reference in its entirety”;
 Paragraph [0002] reads: “U.S. Patent Application No.    , entitled "Distributed Aperture Automotive Radar System With Alternating Master Radar Devices," by inventor Ryan H. Wu, Attorney Docket No. 82144499US01, filed on even date herewith, describes exemplary methods and systems and is incorporated by reference in its entirety”- is missing the Application number should read: “U.S. Patent Application No. 16356776, entitled "Distributed Aperture Automotive Radar System With Alternating Master Radar Devices," by inventor Ryan H. Wu, Attorney Docket No. 82144499US01, filed on even date herewith, describes exemplary methods and systems and is incorporated by reference in its entirety”.
Appropriate correction is required.


Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4-9, 11-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yomo et al. (U.S. Patent Application Publication 2018/0088221A1) hereinafter “Yomo” in view of Sumi et al. (U.S. Patent Application Publication 2016/0157828A1) hereinafter “Sumi”.
In regards of claim 1, Yomo teaches a distributed aperture radar system comprising first and second small aperture radar devices that are physically distributed from one another and connected to a radar control processing unit (Yomo paragraph [0035]: “The radar A 101 includes a transmitting antenna 101a and a receiving antenna 101b, and the radar B 102 includes a transmitting antenna 102a and a receiving antenna 102b. For reduction in size of the radar apparatuses, it is desirable that the transmitting antennas 101a and 102a and the receiving antennas 101b and 102b be located close to each other, respectively”),
the first small aperture radar device comprising a first plurality of transmit and receive antennas coupled to a first signal processor component that is configured to generate at least a first mono-static virtual array aperture (Yomo paragraph [0005]: “In one general aspect, the techniques disclosed here feature a multi-radar system including: a first radar apparatus including a first transmitter that transmits a first transmission signal, a first receiver that receives reflected-wave signals reflected by a target in a monostatic radar mode”) and a first bi-static virtual array aperture in response to a first radar signal transmitted, respectively, from the first small aperture radar device or the second small aperture radar device (Yomo paragraph [0005]: “a first receiver that receives reflected-wave signals reflected by a target in a monostatic radar mode and a bistatic radar mode, respectively, and a first estimator that a direction-of-arrival estimation with reference to the reflected-wave signals thus received”);
the second small aperture radar device comprising a second plurality of transmit and receive antennas coupled to a second signal processor component that is configured to generate at least a second mono-static virtual array aperture (Yomo paragraph [0005]: “a second radar apparatus including a second transmitter that transmits a second transmission signal, a second receiver that receives the reflected-wave signals reflected by the target in the monostatic radar mode”) and a second bi-static virtual a second receiver that receives the reflected-wave signals reflected by the target in the monostatic radar mode and the bistatic radar mode, respectively, and a second estimator that performs the direction-of-arrival estimation with reference to the reflected-wave signals thus received”); and
the radar control processing unit configured:
to coherently combine virtual array apertures from the first and second distributed radar devices to construct an extended bi-static MIMO virtual array aperture that is larger than the first or second bi-static MIMO virtual array apertures (Yomo paragraph [0158]: “example configuration is a configuration based on a MIMO (multiple input and multiple-output) radar system that makes it possible to substantially increase the antenna aperture length without increasing the circuit size of the high-frequency units. The fourth example configuration is described by taking, as an example, a case where transmitters 1201 each include two antennas and receivers 1202 each include four antennas”).
Yomo does not teach to construct a bi-static MIMO forward difference virtual array aperture by performing forward difference co-array processing on the extended bi-static MIMO virtual array aperture to fill in holes in the extended bi-static MIMO virtual array aperture, thereby mitigating or suppressing spurious sidelobes caused by gaps or holes in the extended bi-static MIMO virtual array aperture. 
Sumi teaches to construct a bi-static MIMO forward difference virtual array aperture by performing forward difference co-array processing on the extended bi-static However, when the change in the instantaneous phase ∆θ(s) between at the position coordinate t=s and the next sampling position coordinate t=s+∆s (i.e., sampling interval is ∆s) is estimated on the basis of eqs. (30-2) and (34), the bias becomes no problem. The estimate result can be obtained as follows.
                        
                            ∆
                            
                                
                                    θ
                                
                                
                                    '
                                
                            
                            
                                
                                    s
                                
                            
                            =
                            
                                
                                    t
                                    a
                                    n
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    
                                        
                                            I
                                            m
                                            a
                                            g
                                             
                                            [
                                            
                                                
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    *
                                                
                                            
                                            ]
                                        
                                        
                                            R
                                            e
                                            a
                                            l
                                             
                                            [
                                            
                                                
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    *
                                                
                                            
                                            ]
                                        
                                    
                                
                            
                        
                    	(43)In the above eqs. (34), (36) (43) etc., the subtraction of phase is calculated using the forward difference and instead, the backward subtraction can also be performed”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the distributed aperture radar system of Yomo to include constructing a bi-static MIMO forward difference virtual array aperture by performing forward difference co-array processing on the extended bi-static MIMO virtual array aperture of Sumi in order “to achieve a balance between improved target detection performance and enhanced resolution” (Yomo paragraph [0003]). As in the distributed aperture radar system of Yomo, it is within the capabilities of one of ordinary skill in the art to construct a bi-static MIMO forward difference virtual array aperture by performing forward difference co-array processing on the extended bi-static MIMO virtual array aperture to fill in holes in the extended bi-static MIMO virtual array aperture with the predicted result of “achieving a balance between improved target detection sensitivity and enhanced radar resolution” as needed in Yomo (Paragraph [0033]).

In regards of claim 2 Yomo and Sumi teach the claimed invention as shown above for the claim 1. 
Yomo further teaches the radar control processing unit is further configured to construct a bi-static MIMO virtual array aperture (Yomo paragraph [0130]: “In the monostatic mode, the result is inputted to the DOA estimator 820-1, and in the bistatic mode, the result is inputted to the DOA estimator 821-1”; paragraph [0167]: “the MIMO radar system, a virtual antenna array is configured in addition to an actual antenna array, and signals from the virtual antenna array are also used in direction-of-arrival estimation processes in the DOA estimators 1211-1 and 1212-1”; paragraph [0168]: “The code superimposers 1207-1 and 1208-1 perform processes as monostatic radars by superimposing the codes AW 1 and AW 2 onto correlation calculation results for each separate stream. Similarly, the code superimpose 1208-1 performs a process as a bistatic radar by superimposing the codes BW 1 and BW 2 onto correlation calculation results for each separate stream”). 
Yomo does not teach forward and backward difference virtual array aperture that is substantially larger than the bi-static MIMO forward difference virtual array aperture by performing backward difference co-array processing on the bi-static MIMO forward difference virtual array aperture to mitigate or suppress spurious sidelobes caused by gaps or holes in bi-static MIMO forward difference virtual array aperture.
Sumi teaches the forward and backward difference virtual array aperture that is substantially larger than the bi-static MIMO forward difference virtual array aperture by However, when the change in the instantaneous phase ∆θ(s) between at the position coordinate t=s and the next sampling position coordinate t=s+∆s (i.e., sampling interval is ∆s) is estimated on the basis of eqs. (30-2) and (34), the bias becomes no problem. The estimate result can be obtained as follows.
                        
                            ∆
                            
                                
                                    θ
                                
                                
                                    '
                                
                            
                            
                                
                                    s
                                
                            
                            =
                            
                                
                                    t
                                    a
                                    n
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    
                                        
                                            I
                                            m
                                            a
                                            g
                                             
                                            [
                                            
                                                
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    *
                                                
                                            
                                            ]
                                        
                                        
                                            R
                                            e
                                            a
                                            l
                                             
                                            [
                                            
                                                
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    *
                                                
                                            
                                            ]
                                        
                                    
                                
                            
                        
                    	(43)In the above eqs. (34), (36) (43) etc., the subtraction of phase is calculated using the forward difference and instead, the backward subtraction can also be performed”) to mitigate or suppress spurious sidelobes caused by gaps or holes in bi-static MIMO forward difference virtual array aperture (Sumi paragraph [0736]: “the nonlinear processings generate wideband reception signals compared to the corresponding signals obtained when the nonlinear processings are not implemented on. The reception signals generated with the increased frequency are harmonic wave signals with an increased frequency, an increased spatial resolution, a decreased sidelobes or an increased contrast compared to the corresponding signals obtained when the nonlinear processings are not implemented on”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the distributed aperture radar system taught in combination of Yomo and Sumi to include the forward and backward difference virtual array aperture of Sumi in order “to achieve a balance between improved target detection performance and enhanced resolution” (Yomo paragraph [0003]). As in the achieving a balance between improved target detection sensitivity and enhanced radar resolution” as needed in Yomo (Paragraph [0033]).

In regards of claim 4 Yomo and Sumi teach the claimed invention as shown above for the claim 2. 
Yomo further teaches the radar control processing unit is further configured to compute beamforming outputs based on the bi-static MIMO virtual array aperture (Yomo paragraph [0168]: “the code superimposer 1208-1 performs a process as a bistatic radar by superimposing the codes BW1 and BW2 onto correlation calculation results for each separate stream”). 
Yomo does not teach forward and backward difference virtual array.
Sumi teaches forward and backward difference virtual array. (Sumi, paragraph [0648]: “the subtraction of phase is calculated using the forward difference and instead, the backward subtraction can also be performed”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the distributed aperture radar system taught in combination of Yomo and Sumi to include the forward and backward difference virtual array aperture of Sumi in order “to achieve a balance between improved target detection performance and enhanced resolution” (Yomo paragraph [0003]). As in the distributed aperture radar system taught in combination of Yomo and Sumi, it is within the achieving a balance between improved target detection sensitivity and enhanced radar resolution” as needed in Yomo (Paragraph [0033]).

In regards of claim 5 Yomo and Sumi teach the claimed invention as shown above for the claim 2. 
Yomo further teaches the radar control processing unit is further configured to perform spatial smoothing on difference co-array outputs from the bi-static MIMO forward and backward difference virtual array aperture, thereby generating spatially smoothed co-array outputs (Yomo paragraph [0092]: “The average position calculator 501 calculates an intensity-based average position on the basis of the positional information of the orthogonal coordinates of the radar A 101, the intensity vector of the radar A 101, the positional information of the orthogonal coordinates of the radar B 102, and the intensity vector of the radar B 102. Then, in a case where the output (intensity vector) from the phase synthesizer 241 is greater than the predetermined threshold, the threshold comparator 243 outputs the average position calculated by the average position calculator 501 to the position averager 245 as positional information (spatial smoothing). With this, in a case where relationships between positions and intensities observed in the bistatic mode differ between the radars A 101 and B 102 due to the influence of noise or the like even after orthogonal transformations, the relationships between positions and intensities can be corrected”).

In regards of claim 6 Yomo and Sumi teach the claimed invention as shown above for the claim 5. 
Yomo further teaches the radar control processing unit is further configured to compute beamforming outputs based on the spatially smoothed co-array outputs (Yomo paragraph [0051]: “The bistatic radar processor 225 performs a direction-of-arrival (DOA) estimation process on the basis of reflected waves received in a case where the radar B 102 operates in the bi static mode, and outputs a DOA estimation result to the memory 223. Further, the monostatic radar processor 226 performs a DOA estimation process on the basis of reflected waves received in a case where the radar B 102 operates in the monostatic mode, and outputs a DOA estimation result to the memory 224”).

In regards of claim 7 Yomo and Sumi teach the claimed invention as shown above for the claim 2. 
Yomo further teaches the radar control processing unit is further configured to compute a composite beamforming output by multiplying a first beam forming output of the bi-static MIMO forward and backward difference virtual array aperture with a second beam forming output of a least sparse contiguous array section of the extended bi-static MIMO virtual array aperture (Yomo paragraph [0075]: “the phase synthesizer 241 includes delayers 301, 302, 303, 310, 311, and 312, complex multipliers 304, 305, and 306, complex adders 307 and 316, a power calculator 308, a threshold comparator 309, a phase difference detector 313, a phase rotator 314, a switcher 315, and complex conjugate calculators 317 and 318”; paragraph [0076]: “Then, the complex multipliers 304, 305, and 306 calculate inner products for each separate amount of delay”;   paragraph [0157]: “The output from the complex multiplier 1104 is outputted to the subsequent STFT unit 818-2. The complex multiplication of the complex multiplier 1104 compensates for a residual phase error component”).

In regards of claim 8 Yomo and Sumi teach the claimed invention as shown above for the claim 2. 
Yomo further teaches the radar control processing unit is further configured to compute angle estimation (Yomo paragraph [0110]: “In the second embodiment described above the line-of-sight difference calculator 401 calculates shifts (angles θ and φ) in the lines of sight of the radars A 101 and B 102 with reference to positional information and intensity vectors as detected by the radars A 101 and B 102 at the time of radar operation”) based on difference co- array outputs from the bi-static MIMO forward and backward difference virtual array aperture, and to output estimated target angle and amplitude information using a super- resolution angle estimation algorithm (Yomo paragraph [0169]: “The STFT units 1209-1 and 1210-1 perform Fourier transformation on superimposition results (a super- resolution angle estimation algorithm) of the respective lines. As with the code superimposers 1207-1 and 1208-1, eight lines (=two streams four branches) of these STFT units 1209-1 and 1210-1 are required. By setting the number of points of discrete Fourier transform to be a multiple of a number multiplied by the number of slots required for one period of each of the inter-radar multiplexing and inter-stream multiplexing orthogonal codes, an orthogonal relation between both the inter-radar multiplexing and inter-stream multiplexing orthogonal codes is satisfied”). - Examiner’s note: according to the Instant application specification paragraph [0077]: “As will be appreciated by persons skilled in the art, the computed difference co-array output can be further processed using any super-resolution angle estimation algorithms, included but not limited to the beamforming algorithms based on Fourier analysis of the spatial frequency components”.

In regards of claim 9 Yomo and Sumi teach the claimed invention as shown above for the claim 1. 
Yomo further teaches the first small aperture radar device comprises a first local oscillator reference clock generator, and where the second small aperture radar device comprises a second, independent local oscillator reference clock generator (Yomo paragraph [0120]: “the radar A 101 includes a transmitter 801-1, a receiver 802-1, a sampling clock generator 803-1, and a local signal generator 804-1. Similarly, the radar B 102 includes a transmitter 801-2, a receiver 802-2, a sampling clock generator 803-2, and a local signal generator 804-2”).

In regards of claim 11 Yomo and Sumi teach the claimed invention as shown above for the claim 1. 
Yomo further teaches the first small aperture radar device comprises a first local oscillator reference clock generator, and the second small aperture radar device comprises a second local oscillator reference clock signal that is connected in common In the multi-radar system of the present disclosure, the first and second radar apparatuses include digital/analog converters, analog/digital converters, and sampling clock generators that output sampling clock signals to the digital/analog converters and the analog/digital converters, and the sampling clock generators of the first and second radar apparatuses are synchronized with each other”; paragraph [0135]: “Furthermore, the radars A 101 and B 102 are synchronized by connecting the sampling clock generator 803-1 of the radar A 101 and the sampling clock generator 803-2 of the radar B 102 to each other and using the same sampling clocks for the radars A 101 and B 102”).

In regards of claim 12, Yomo teaches  a radar system comprising: a plurality of transmit and receive antennas coupled to a signal processor component that is configured to generate a mono-static virtual array aperture in response to radar signals transmitted, respectively, from the plurality of transmit antennas (Yomo paragraph [0005]: “a first receiver that receives reflected-wave signals reflected by a target in a monostatic radar mode and a bistatic radar mode, respectively, and a first estimator that a direction-of-arrival estimation with reference to the reflected-wave signals thus received”; paragraph  [0167]: “the MIMO radar system, a virtual antenna array is configured in addition to an actual antenna array, and signals from the virtual antenna array are also used in direction-of-arrival estimation processes in the DOA estimators 1211-1 and 1212-1”; paragraph [0171]: “the MIMO radar system is applied, for example, arranging a plurality of transmitting antennas in a vertical direction makes it possible to also estimate a direction of arrival in a vertical direction without increasing the circuit size of the receiving high-frequency units, even if the receiving antennas are arranged in a horizontal direction”); and 
a radar control processing unit configured: to construct a mono-static MIMO virtual array aperture from radar signals transmitted orthogonally from the plurality of transmit antennas and received at each receive antenna (Yomo paragraph [0123]: “Further, the transmitter 801-2 includes a complementary code generator 805-2, an orthogonal code B superimpose 822, a DAC 807-2, a transmitting high-frequency unit 808-2, and a transmitting antenna (one branch) 809-2. Further, the receiver 802-2 includes a receiving antenna (four branches) 810-2, a receiving high-frequency unit 811-2, an ADC 812-2, a complementary code correlation calculator 813-2, an orthogonal code superimposer 816-2, an STFT unit 819-2, DOA estimators 820-2 and 821-2, and the aforementioned memories 223 and 224”). 
Yomo does not teach construct a mono-static MIMO forward difference virtual array aperture by performing forward difference co-array processing on the mono-static MIMO virtual array aperture to fill in holes in the mono-static MIMO virtual array aperture, thereby mitigating or suppressing spurious sidelobes caused by gaps or holes in the mono-static MIMO virtual array aperture.
Sumi teaches construct a mono-static MIMO forward difference virtual array aperture by performing forward difference co-array processing on the mono-static MIMO virtual array aperture to fill in holes in the mono-static MIMO virtual array aperture, thereby mitigating or suppressing spurious sidelobes caused by gaps or holes in the mono-static MIMO virtual array aperture (Sumi paragraph [0648]: “However, when the change in the instantaneous phase ∆θ(s) between at the position coordinate t=s and the next sampling position coordinate t=s+∆s (i.e., sampling interval is ∆s) is estimated on the basis of eqs. (30-2) and (34), the bias becomes no problem. The estimate result can be obtained as follows.
                        
                            ∆
                            
                                
                                    θ
                                
                                
                                    '
                                
                            
                            
                                
                                    s
                                
                            
                            =
                            
                                
                                    t
                                    a
                                    n
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    
                                        
                                            I
                                            m
                                            a
                                            g
                                             
                                            [
                                            
                                                
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    *
                                                
                                            
                                            ]
                                        
                                        
                                            R
                                            e
                                            a
                                            l
                                             
                                            [
                                            
                                                
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    *
                                                
                                            
                                            ]
                                        
                                    
                                
                            
                        
                    	(43)In the above eqs. (34), (36) (43) etc., the subtraction of phase is calculated using the forward difference and instead, the backward subtraction can also be performed”; paragraph [0778]: “On the respective beamformings including the cases where the mechanical scan is performed, the classical SA can also be performed, in which a general delay-and-summation (DAS) processing or the delay-and-multiplication (DAM) processing on the basis of the present invention can be performed (both processing can be realized in monostatic and multistatic types)”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar system of Yomo to include constructing a mono-static MIMO forward difference virtual array aperture by performing forward difference co-array processing on the mono-static MIMO virtual array aperture of Sumi in order “to achieve a balance between improved target detection performance and enhanced resolution” (Yomo paragraph [0003]). As in the radar system of Yomo, it is within the capabilities of one of ordinary skill in the art to construct a mono-static MIMO forward difference virtual array aperture by performing forward difference co-array processing on the mono-static MIMO virtual array aperture of Sumi with the predicted result of “achieving a balance between improved target detection sensitivity and enhanced radar resolution” as needed in Yomo (Paragraph [0033]). 

In regards of claim 13 Yomo and Sumi teach the claimed invention as shown above for the claim 12. 
Yomo further teaches the radar control processing unit is further configured to construct a mono-static MIMO virtual array aperture (Yomo paragraph[00167]: “the MIMO radar system, a virtual antenna array is configured in addition to an actual antenna array, and signals from the virtual antenna array are also used in direction-of-arrival estimation processes in the DOA estimators 1211-1 and 1212-1”; paragraph [0168]: “The code superimposers 1207-1 and 1208-1 perform processes as monostatic radars by superimposing the codes AW 1 and AW 2 onto correlation calculation results for each separate stream”).
Yomo does not teach the forward and backward difference virtual array aperture that is substantially larger than the mono-static MIMO forward difference virtual array aperture by performing backward difference co-array processing on the mono- static MIMO forward difference virtual array aperture to mitigate or suppress spurious sidelobes caused by gaps or holes in mono-static MIMO forward difference virtual array aperture.
Sumi teaches the forward and backward difference virtual array aperture that is substantially larger than the mono-static MIMO forward difference virtual array aperture by performing backward difference co-array processing on the mono- static MIMO forward difference virtual array aperture (Sumi paragraph [0648]: “However, when the change in the instantaneous phase ∆θ(s) between at the position coordinate t=s and the next sampling position coordinate t=s+∆s (i.e., sampling interval is ∆s) is estimated on the basis of eqs. (30-2) and (34), the bias becomes no problem. The estimate result can be obtained as follows.
                        
                            ∆
                            
                                
                                    θ
                                
                                
                                    '
                                
                            
                            
                                
                                    s
                                
                            
                            =
                            
                                
                                    t
                                    a
                                    n
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    
                                        
                                            I
                                            m
                                            a
                                            g
                                             
                                            [
                                            
                                                
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    *
                                                
                                            
                                            ]
                                        
                                        
                                            R
                                            e
                                            a
                                            l
                                             
                                            [
                                            
                                                
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    *
                                                
                                            
                                            ]
                                        
                                    
                                
                            
                        
                    	(43)In the above eqs. (34), (36) (43) etc., the subtraction of phase is calculated using the forward difference and instead, the backward subtraction can also be performed”; paragraph [0778]: “On the respective beamformings including the cases where the mechanical scan is performed, the classical SA can also be performed, in which a general delay-and-summation (DAS) processing or the delay-and-multiplication (DAM) processing on the basis of the present invention can be performed (both processing can be realized in monostatic and multistatic types)”) to mitigate or suppress spurious sidelobes caused by gaps or holes in mono-static MIMO forward difference virtual array aperture (Sumi paragraph [0736]: “the nonlinear processings generate wideband reception signals compared to the corresponding signals obtained when the nonlinear processings are not implemented on. The reception signals generated with the increased frequency are harmonic wave signals with an increased frequency, an increased spatial resolution, a decreased sidelobes or an increased contrast compared to the corresponding signals obtained when the nonlinear processings are not implemented on”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the radar system taught in combination of Yomo and Sumi to include the forward and backward difference virtual array aperture of Sumi in order “to achieve a balance between improved target detection performance and enhanced resolution” (Yomo paragraph [0003]). As in the radar system taught in achieving a balance between improved target detection sensitivity and enhanced radar resolution” as needed in Yomo (Paragraph [0033]).

In regards of claim 15 Yomo and Sumi teach the claimed invention as shown above for the claim 13. 
Yomo further teaches the radar control processing unit is further configured to compute beamforming outputs based on the mono-static MIMO virtual array aperture (Yomo paragraph [0129]: “In the monostatic mode, the result is inputted to the DOA estimator 820-1, and in the bistatic mode, the result is inputted to the DOA estimator 821-1”; paragraph [0158]: “example configuration is a configuration based on a MIMO (multiple input and multiple-output) radar system that makes it possible to substantially increase the antenna aperture length without increasing the circuit size of the high-frequency units”).
Yomo does not teach forward and backward difference virtual array.
Sumi teaches forward and backward difference virtual array. (Sumi, paragraph [0648]: “the subtraction of phase is calculated using the forward difference and instead, the backward subtraction can also be performed”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the radar system taught in combination of Yomo and Sumi to include the forward and backward difference virtual array aperture of Sumi in order “to achieve a balance between improved target detection performance and enhanced resolution” (Yomo paragraph [0003]). As in the radar system taught in combination of Yomo and Sumi, it is within the capabilities of one of ordinary skill in the art to include the forward and backward difference virtual array aperture of Sumi with the predicted result of “achieving a balance between improved target detection sensitivity and enhanced radar resolution” as needed in Yomo (Paragraph [0033]).

In regards of claim 16 Yomo and Sumi teach the claimed invention as shown above for the claim 13. 
Yomo further teaches the radar control processing unit is further configured to perform spatial smoothing on difference co-array outputs from the mono-static MIMO forward and backward difference virtual array aperture, thereby generating spatially smoothed co-array outputs (Yomo paragraph [0030]: “a technology for enhancing resolution with respect to a moving target by integrating output signals from a plurality of monostatic radars, smoothing the average location, the average velocity, and the like with a tracking filter, and then compensating for the trajectory of each of the output signals”; [0038]: “Each of the radars A 101 and B 102 simply operates as a monostatic radar and, furthermore, also operates as a bistatic radar that estimates the distance and direction of the target T by receiving electromagnetic waves transmitted from the other radar. It should be noted that the radars A 101 and B 102 operate, for example, in synchronization between the carrier frequency and the sampling clock frequencies of digital/analog converters and analog/digital converters”). 

In regards of claim 17 Yomo and Sumi teach the claimed invention as shown above for the claim 13. 
Yomo further teaches the radar control processing unit is further configured to compute beamforming outputs based on the spatially smoothed co-array outputs (Yomo paragraph [0051]: “the monostatic radar processor 226 performs a DOA estimation process on the basis of reflected waves received in a case where the radar B 102 operates in the monostatic mode, and outputs a DOA estimation result to the memory 224”).

In regards of claim 18 Yomo and Sumi teach the claimed invention as shown above for the claim 13. 
Yomo further teaches the radar control processing unit is further configured to compute a composite beamforming output by multiplying a first beam forming output of the mono-static MIMO forward and backward difference virtual array aperture with a second beam forming output of a least sparse contiguous array section of the mono-static MIMO virtual array aperture (Yomo paragraph [0075]: “the phase synthesizer 241 includes delayers 301, 302, 303, 310, 311, and 312, complex multipliers 304, 305, and 306, complex adders 307 and 316, a power calculator 308, a threshold comparator 309, a phase difference detector 313, a phase rotator 314, a switcher 315, and complex conjugate calculators 317 and 318”; paragraph [0076]: “Then, the complex multipliers 304, 305, and 306 calculate inner products for each separate amount of delay”;   paragraph [0157]: “The output from the complex multiplier 1104 is outputted to the subsequent STFT unit 818-2. The complex multiplication of the complex multiplier 1104 compensates for a residual phase error component”).

In regards of claim 19, Yomo teaches a method for operating a radar system comprising a plurality of transmit and receive antennas (Yomo paragraph [0005]: “a first receiver that receives reflected-wave signals reflected by a target in a monostatic radar mode and a bistatic radar mode, respectively, and a first estimator that a direction-of-arrival estimation with reference to the reflected-wave signals thus received”; paragraph  [0167]: “the MIMO radar system, a virtual antenna array is configured in addition to an actual antenna array, and signals from the virtual antenna array are also used in direction-of-arrival estimation processes in the DOA estimators 1211-1 and 1212-1”; paragraph [0171]: “the MIMO radar system is applied, for example, arranging a plurality of transmitting antennas in a vertical direction makes it possible to also estimate a direction of arrival in a vertical direction without increasing the circuit size of the receiving high-frequency units, even if the receiving antennas are arranged in a horizontal direction”) and a radar control processing unit (Yomo paragraph [0005]: “a first estimator that a direction-of-arrival estimation with reference to the reflected-wave signals thus received”), the method comprising: transmitting orthogonal radar signals from each transit antenna in the plurality of transmit antenna (Yomo paragraph [0123]: “Further, the transmitter 801-2 includes a complementary code generator 805-2, an orthogonal code B superimpose 822, a DAC 807-2, a transmitting high-frequency unit 808-2, and a transmitting antenna (one branch) 809-2. Further, the receiver 802-2 includes a receiving antenna (four branches) 810-2, a receiving high-frequency unit 811-2, an ADC 812-2, a complementary code correlation calculator 813-2, an orthogonal code superimposer 816-2, an STFT unit 819-2, DOA estimators 820-2 and 821-2, and the aforementioned memories 223 and 224”); constructing, at the radar control processing unit, a mono-static MIMO virtual array aperture from the orthogonal radar signals received at each receive antenna in the plurality of receive antennas (Yomo paragraph [0123]: “Further, the transmitter 801-2 includes a complementary code generator 805-2, an orthogonal code B superimpose 822, a DAC 807-2, a transmitting high-frequency unit 808-2, and a transmitting antenna (one branch) 809-2. Further, the receiver 802-2 includes a receiving antenna (four branches) 810-2, a receiving high-frequency unit 811-2, an ADC 812-2, a complementary code correlation calculator 813-2, an orthogonal code superimposer 816-2, an STFT unit 819-2, DOA estimators 820-2 and 821-2, and the aforementioned memories 223 and 224”).
Yomo does not teach constructing, at the radar control processing unit, a mono-static MIMO forward difference virtual array aperture by performing forward difference co-array processing on the mono-static MIMO virtual array aperture to fill in holes in the mono-static MIMO virtual array aperture, thereby mitigating or suppressing spurious sidelobes caused by gaps or holes in the mono-static MIMO virtual array aperture.
Sumi teaches constructing, at the radar control processing unit, a mono-static MIMO forward difference virtual array aperture by performing forward difference co-array processing on the mono-static MIMO virtual array aperture to fill in holes in the mono-static MIMO virtual array aperture, thereby mitigating or suppressing spurious sidelobes caused by gaps or holes in the mono-static MIMO virtual array aperture  (Sumi paragraph However, when the change in the instantaneous phase ∆θ(s) between at the position coordinate t=s and the next sampling position coordinate t=s+∆s (i.e., sampling interval is ∆s) is estimated on the basis of eqs. (30-2) and (34), the bias becomes no problem. The estimate result can be obtained as follows.
                        
                            ∆
                            
                                
                                    θ
                                
                                
                                    '
                                
                            
                            
                                
                                    s
                                
                            
                            =
                            
                                
                                    t
                                    a
                                    n
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    
                                        
                                            I
                                            m
                                            a
                                            g
                                             
                                            [
                                            
                                                
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    *
                                                
                                            
                                            ]
                                        
                                        
                                            R
                                            e
                                            a
                                            l
                                             
                                            [
                                            
                                                
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    *
                                                
                                            
                                            ]
                                        
                                    
                                
                            
                        
                    	(43)In the above eqs. (34), (36) (43) etc., the subtraction of phase is calculated using the forward difference and instead, the backward subtraction can also be performed”; paragraph [0778]: “On the respective beamformings including the cases where the mechanical scan is performed, the classical SA can also be performed, in which a general delay-and-summation (DAS) processing or the delay-and-multiplication (DAM) processing on the basis of the present invention can be performed (both processing can be realized in monostatic and multistatic types)”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method for operating a radar system comprising a plurality of transmit and receive antennas and a radar control processing unit of Yomo to include constructing a mono-static MIMO forward difference virtual array aperture by performing forward difference co-array processing on the mono-static MIMO virtual array aperture of Sumi in order “to achieve a balance between improved target detection performance and enhanced resolution” (Yomo paragraph [0003]). As in the method for operating a radar system comprising a plurality of transmit and receive antennas and a radar control processing unit of Yomo, it is within the capabilities of one of ordinary skill in the art to construct a mono-static MIMO forward difference virtual array aperture by performing forward difference co-array processing on the mono-static MIMO achieving a balance between improved target detection sensitivity and enhanced radar resolution” as needed in Yomo (Paragraph [0033]). 

In regards of claim 20 Yomo and Sumi teach the claimed invention as shown above for the claim 19. 
Yomo further teaches constructing a mono-static MIMO virtual array aperture (Yomo paragraph[00167]: “the MIMO radar system, a virtual antenna array is configured in addition to an actual antenna array, and signals from the virtual antenna array are also used in direction-of-arrival estimation processes in the DOA estimators 1211-1 and 1212-1”; paragraph [0168]: “The code superimposers 1207-1 and 1208-1 perform processes as monostatic radars by superimposing the codes AW 1 and AW 2 onto correlation calculation results for each separate stream”).
Yomo does not teach constructing a forward and backward difference virtual array aperture that is substantially larger than the mono-static MIMO forward difference virtual array aperture by performing backward difference co-array processing on the mono-static MIMO forward difference virtual array aperture to mitigate or suppress spurious sidelobes.
Sumi teaches constructing a forward and backward difference virtual array aperture that is substantially larger than the mono-static MIMO forward difference virtual array aperture by performing backward difference co-array processing on the mono-static MIMO forward difference virtual array aperture (Sumi paragraph [0648]: “However, when the change in the instantaneous phase ∆θ(s) between at the position coordinate t=s and the next sampling position coordinate t=s+∆s (i.e., sampling interval is ∆s) is estimated on the basis of eqs. (30-2) and (34), the bias becomes no problem. The estimate result can be obtained as follows.
                        
                            ∆
                            
                                
                                    θ
                                
                                
                                    '
                                
                            
                            
                                
                                    s
                                
                            
                            =
                            
                                
                                    t
                                    a
                                    n
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    
                                        
                                            I
                                            m
                                            a
                                            g
                                             
                                            [
                                            
                                                
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    *
                                                
                                            
                                            ]
                                        
                                        
                                            R
                                            e
                                            a
                                            l
                                             
                                            [
                                            
                                                
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                    +
                                                                    ∆
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            r
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                            d
                                                            e
                                                            m
                                                            f
                                                            
                                                                
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    *
                                                
                                            
                                            ]
                                        
                                    
                                
                            
                        
                    	(43)In the above eqs. (34), (36) (43) etc., the subtraction of phase is calculated using the forward difference and instead, the backward subtraction can also be performed”; paragraph [0778]: “On the respective beamformings including the cases where the mechanical scan is performed, the classical SA can also be performed, in which a general delay-and-summation (DAS) processing or the delay-and-multiplication (DAM) processing on the basis of the present invention can be performed (both processing can be realized in monostatic and multistatic types)”)  to mitigate or suppress spurious sidelobes (Sumi paragraph [0736]: “the nonlinear processings generate wideband reception signals compared to the corresponding signals obtained when the nonlinear processings are not implemented on. The reception signals generated with the increased frequency are harmonic wave signals with an increased frequency, an increased spatial resolution, a decreased sidelobes or an increased contrast compared to the corresponding signals obtained when the nonlinear processings are not implemented on”). 
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the method for operating a radar system comprising a plurality of transmit and receive antennas and a radar control processing unit taught in combination of Yomo and Sumi to include the forward and backward difference virtual array aperture of Sumi in order “to achieve a balance between improved target detection performance and enhanced resolution” (Yomo paragraph [0003]). As in the method for operating a radar system comprising a plurality of transmit and receive antennas and a radar control processing unit taught in combination of Yomo and Sumi, it is within the capabilities of one of ordinary skill in the art to include the forward and backward difference virtual array aperture of Sumi with the predicted result of “achieving a balance between improved target detection sensitivity and enhanced radar resolution” as needed in Yomo (Paragraph [0033]).

Claims 3, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yomo in view of Sumi and further in view of Udagawa (International WIPO Application Publication WO2020158009A1) hereinafter “Udagawa”.
In regards of claim 3 Yomo and Sumi teach the claimed invention as shown above for the claim 1. 
Yomo further teaches the bi-static MIMO virtual array aperture (Yomo paragraph [0139]: “The components in the radars A 101 and B 102 that interfere with each other are suppressed. This makes it possible to improve the accuracy of the results of observation in the monostatic mode and the bistatic mode”; paragraph [0158]: “a configuration based on a MIMO (multiple input and multiple-output) radar system that makes it possible to substantially increase the antenna aperture length”).
Neither Yomo, nor Sumi teach forward and backward difference virtual array aperture is almost twice as large as the bi-static MIMO forward difference virtual array aperture.
Udagawa teaches forward and backward difference virtual array aperture is almost twice as large as the bi-static MIMO forward difference virtual array aperture (Udagawa paragraph [0068]: “As described above, one of the features of the antenna device 150 of the first embodiment is that the distance At1 between the transmitting channel 11 and the transmitting channel 21 is wider than the overall width Ar1 of the receiving antenna 30.
As a result, as shown in FIG. 4, a reception signal equivalent to the case where the reception antenna 30 and the reception antenna 40 are arranged at an interval At1 can be obtained. The receiving antenna 40 is a virtual receiving antenna for explaining the receiving phase input to the signal processor 330. Based on the case where the radio wave is radiated from the transmitting channel 11 and received by the receiving antenna 30, when the radio wave is radiated from the transmitting channel 21 and received by the receiving antenna 30, the position of the receiving antenna 40 shown in FIG. 4 is virtual. A phase equivalent to that received by the receiving antenna is obtained. That is, the equivalent aperture width Arr1 of the receiving antenna of the antenna device 150 is approximately twice the substantial aperture width Ar11 of the receiving antenna 30”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the distributed aperture radar system taught in combination of Yomo and Sumi to include the forward and backward difference virtual array aperture of Udagawa in order “to achieve a balance between improved target detection performance and enhanced resolution” (Yomo paragraph [0003]). As in the distributed aperture radar system taught in combination of Yomo and Sumi, it is within the achieving a balance between improved target detection sensitivity and enhanced radar resolution” as needed in Yomo (Paragraph [0033]).

In regards of claim 14 Yomo and Sumi teach the claimed invention as shown above for the claim 13. 
Yomo further teaches the mono-static MIMO virtual array aperture (Yomo paragraph [0139]: “The components in the radars A 101 and B 102 that interfere with each other are suppressed. This makes it possible to improve the accuracy of the results of observation in the monostatic mode and the bistatic mode”; paragraph [0158]: “a configuration based on a MIMO (multiple input and multiple-output) radar system that makes it possible to substantially increase the antenna aperture length”).
Neither Yomo, nor Sumi teach forward and backward difference virtual array aperture is almost twice as large as the mono-static MIMO forward difference virtual array aperture.
Udagawa teaches forward and backward difference virtual array aperture is almost twice as large as the mono-static MIMO forward difference virtual array aperture (Udagawa paragraph [0068]: “As described above, one of the features of the antenna device 150 of the first embodiment is that the distance At1 between the transmitting channel 11 and the transmitting channel 21 is wider than the overall width Ar1 of the receiving antenna 30.
As a result, as shown in FIG. 4, a reception signal equivalent to the case where the reception antenna 30 and the reception antenna 40 are arranged at an interval At1 can be obtained. The receiving antenna 40 is a virtual receiving antenna for explaining the receiving phase input to the signal processor 330. Based on the case where the radio wave is radiated from the transmitting channel 11 and received by the receiving antenna 30, when the radio wave is radiated from the transmitting channel 21 and received by the receiving antenna 30, the position of the receiving antenna 40 shown in FIG. 4 is virtual. A phase equivalent to that received by the receiving antenna is obtained. That is, the equivalent aperture width Arr1 of the receiving antenna of the antenna device 150 is approximately twice the substantial aperture width Ar11 of the receiving antenna 30”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the radar system taught in combination of Yomo and Sumi to include the forward and backward difference virtual array aperture of Udagawa in order “to achieve a balance between improved target detection performance and enhanced resolution” (Yomo paragraph [0003]). As in the radar system taught in combination of Yomo and Sumi, it is within the capabilities of one of ordinary skill in the art to include the forward and backward difference virtual array aperture of Udagawa with the predicted result of “achieving a balance between improved target detection sensitivity and enhanced radar resolution” as needed in Yomo (Paragraph [0033]).

Allowable Subject Matter
Claim Objections
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 10, none of the prior art of record discloses in combination “distributed aperture radar system” of the claim 1 of the instant application, particularly characterized by the features of “the second small aperture radar device, when operating as a slave unit, is configured to: process target returns and an eavesdropped signal from the first small aperture radar device with fast and slow time processing steps, compute an estimated frequency offset and an estimated phase offset between the first and second small aperture radar devices based on information derived from the fast and slow time processing steps, and apply the estimated frequency offset and estimated phase offset to generate the second bi-static virtual array aperture at the second small aperture radar device that is coherent in frequency and phase with the mono-static virtual array aperture generated by the first small aperture radar device selected to operate as the master unit”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest Art on the record discloses all features of the Independent claim 1 and some of the claimed features of the instant claim but fails at least to disclose “radar device, when operating as a slave unit, is configured to: process target returns and an eavesdropped signal from the first small aperture radar device with fast and slow time processing steps, compute an estimated frequency offset and an estimated phase offset between the first and second small aperture radar devices based on information derived from the fast and slow time processing steps”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
D. Kalogerias, S. Sun and A. Petropulu, "Sparse sensing in colocated MIMO radar: A matrix completion approach," IEEE International Symposium on Signal Processing and Information Technology, 2013, pp. 000496-000502, doi: 10.1109/ISSPIT.2013.6781930.
Cohen et al. (U.S. Patent Application Publication 2017/0315221A1) teaches a target recovery in multiple input multiple output (MIMO) radar system;
Arbabian et al. (U.S. Patent Application Publication 2021/0011121A1) teaches methods and apparatus to realize scalable antenna arrays with large aperture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648